Title: From George Washington to Major General John Sullivan, 27 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters Fredericksburg 27th Sepr 1778
          
          I am favd with yours of the 22d 23d and 24th instants. I cannot conceive what transports those can be that have come into Newport Harbour, except they are those from Hallifax. None have lately gone from New york—It will be very material to know with certainty from whence they came and whether they had any troops on board. If they are those from Hallifax, and empty, it gives weight to an opinion entertained by many that the enemy mean to evacuate the States totally. They are at present busily employed in foraging in Bergen County 
            
            
            
            and between Kingsbridge and the Plains. These parties obstruct our communication with the City, and have rendered it very difficult to obtain intelligence for some days past. By the last accounts from thence there were many circumstances that led to a belief that an evacuation was intended—I am Dear Sir yrs &ca.
        